Oliver, Chief Judge:
These appeals for reappraisement have been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
1) That as to merchandise herein involved, marked “A” on the invoices and initialed AGS by Customs Examiner A. G. Schrupp, the market value or price, at the time of exportation, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoiced unit prices, packed.
2) That at the time of exportation there was no higher foreign value for this merchandise and that the appraisement made under authority of the Presidential proclamation published in TD 46158 was not applicable to said merchandise, based upon the decisions in RDs 4444 and 4570.
• 3) That the appeals herein be submitted on this stipulation, being limited to items marked “A” as aforesaid.
*570On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff,Act of 1930, to be tbe proper basis for tbe determination of tbe yalue of tbe merchandise represented on tbe invoices by tbe items marked “A” and initialed AGS by Customs Examiner A. G. Scbrupp, and that sucb values were the invoices unit prices, packed.
Insofar as tbe appeals relate to all other merchandise they are hereby dismissed.
Judgment will be rendered accordingly.